DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/10/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 06/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements (IDS) submitted on 02/22/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-10, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lens system with six lens groups and a diffractive optical element, does not reasonably provide enablement for all possible lens systems encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
Claims 1, 10, and 17 recite a lens system comprising a first lens group, at least a second lens group, and at least one diffractive optical element. Thus, the claims encompass an infinite number of lens combinations, including two, three, four, five, seven, etc., lens groups. However, the specification 
The nature of the invention is drawn to optical systems and optical design. The state of the art (e.g. U.S. Patent No. 8,879,171) discloses lens systems comprising a set number of lenses. The level of skill in the art is related to the areas of optical design and is high due to the complex and unpredictable nature of optical systems.
There are two examples of lens systems disclosed, each of which consists of six lens elements with a diffractive optical element. Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical systems.
	 Therefore, based on the discussions above concerning the art’s recognition that lens systems have a set number of lenses, and modifications of systems can have widely varied and unexpected results, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to make all lens systems encompassed by the claimed lens system and provided for use with a scanning system. For example, there is no disclosure of how to make a three lens system or a nine lens system.
	Due to the large quantity of experimentation necessary to determine the optical design of the lens system, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that lens systems have a set number and arrangement of lenses, and the breadth of the claims which fail to recite any specific configuration of lenses, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 17 recite “a high laser power density scanning system” and “at least one high average laser power density signal.” The terms “high power density” and “high average laser power density” in claims 1, 10, and 17 are relative terms which render the claims indefinite. The terms “high power” and “high average power” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values or ranges of optical power in terms of the laser or scanning system should be considered to be encompassed by a “high power density” or a “high average power density” and the specification does not provide any details on how the power densities are determined. Moreover, it is unclear whether the “power” is referring to the power of the light beam emitted by the laser or the power of the scanning system. For the purposes of examination, any system used with a laser scanning system will be interpreted as reading on the claimed configuration. 
Additionally, as the claims merely recite that the system is “for use with a high laser power density scanning system” or “in communication with at least one high average power laser scanning 
Claims 2-9 and 13 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 11-12 and 14-16 are rejected as being dependent upon claim 10 and failing to cure the deficiencies of the rejected base claim; and claims 18-19 are rejected as being dependent upon claim 17 and failing to cure the deficiencies of the rejected base claim.
Claim 12 recites “at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, sixth lens group, and diffractive optical element is manufactured from fused silica.” However, claim 12 depends upon claim 10 which does not recite a third, fourth, fifth, or sixth group. Thus, there is insufficient antecedent basis for these limitations in the claim. It is unclear if claim 12 is intended as being dependent upon claim 11 or if claim 12 is intended to further require additional lens groups. For the purposes of examination, claim 12 will be interpreted as dependent upon claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntyre et al. (U.S. Patent No. 5,838,480; hereinafter – “McIntyre”).
Regarding claim 1, McIntyre teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (34, 34a) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13);
at least a second lens group (35, 35a) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the first lens group, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13); and
at least one diffractive optical element (39, 42, 42a) in optical communication with at least one of the first lens group and the second lens group, the at least one diffractive optical element configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
Regarding claim 10, McIntyre teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (34, 34a) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13);
at least one diffractive optical element (39, 42, 42a) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48); and
at least a second lens group (35, 35a) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13).
Regarding claim 17, McIntyre teaches a lens system configured to mitigate the effects of chromatic aberration and thermal lensing for use with a high laser power density scanning system having, comprising:
a first lens group (34, 34a) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13);
at least one diffractive optical element (39, 42, 42a) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first 
at least a second lens group (35, 35a) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through, wherein the first lens group, at least one diffractive optical element, and the at least a second lens group cooperatively form a telecentric lens system configured to output one or more small illumination spots on a flat imaging plane or surface (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13).
Regarding claim 2, McIntyre teaches the lens system of claim 1, as above.
McIntyre further teaches that the first lens group comprises a single refractive lens (34, 34a) (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13).
Regarding claims 7, 14, and 18, McIntyre teaches the lens system of claims 1, 10, and 17, respectively, as above.
McIntyre further teaches that the at least one diffractive optical element comprises at least one kinoform lens (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
Regarding claims 8 and 15, McIntyre teaches the lens system of claims 1 and 10, respectively, as above.
McIntyre further teaches that the at least one diffractive optical element comprises at least one lens body having one or more diffractive microstructures formed thereon (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
Regarding claims 9 and 16, McIntyre teaches the lens system of claims 1 and 10, respectively, as above.
.
Claim(s) 1-2, 7-10, 12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (NPL titled: “Design of a hybrid diffractive/refractive achromatized telecentric fθ lens”; hereinafter – “Wu”).
Regarding claim 1, Wu teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (See e.g. Fig. 2a: first element) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”);
at least a second lens group (See e.g. Fig. 2a: any of second through fourth elements) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the first lens group, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”); and
at least one diffractive optical element (See e.g. Fig. 2a: second element) in optical communication with at least one of the first lens group and the second lens group, the at least one diffractive optical element configured to transmit the at least one high average laser power density 
Regarding claim 10, Wu teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (See e.g. Fig. 2a: first lens element) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”);
at least one diffractive optical element (See e.g. Fig. 2a: second element) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”); and
at least a second lens group (See e.g. Fig. 2a: any of second through fourth elements) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”).
Regarding claim 17, Wu teaches a lens system configured to mitigate the effects of chromatic aberration and thermal lensing for use with a high laser power density scanning system having, comprising:
a first lens group (See e.g. Fig. 2a: first lens element) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”);
at least one diffractive optical element (See e.g. Fig. 2a: second element) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”); and
at least a second lens group (See e.g. Fig. 2a: any of second through fourth elements) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through, wherein the first lens group, at least one diffractive optical element, and the at least a second lens group cooperatively form a telecentric lens system configured to output one or more small illumination spots on a flat imaging plane or surface (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”).
Regarding claim 2, Wu teaches the lens system of claim 1, as above.
Wu further teaches that the first lens group comprises a single refractive lens (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”).
Regarding claims 7, 14, and 18, Wu teaches the lens system of claims 1, 10, and 17, respectively, as above.
Wu further teaches that the at least one diffractive optical element comprises at least one kinoform lens (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “Setting the binary surface on the planar side of the plane-convex lens, and making optimization on chromatic aberrations”).
Regarding claims 8 and 15, Wu teaches the lens system of claims 1 and 10, respectively, as above.
Wu further teaches that the at least one diffractive optical element comprises at least one lens body having one or more diffractive microstructures formed thereon (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “Setting the binary surface on the planar side of the plane-convex lens, and making optimization on chromatic aberrations”).
Regarding claims 9 and 16, Wu teaches the lens system of claims 1 and 10, respectively, as above.
Wu further teaches that the at least one diffractive optical element comprises at least one lens body having one or more blazed diffractive microstructures formed thereon (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “Setting the binary surface on the planar side of the plane-convex lens, and making optimization on chromatic aberrations”).
Claim(s) 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (U.S. Patent No. 6,639,737; hereinafter – “Yasui”).
Regarding claim 1, McIntyre teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (L1) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42);
at least a second lens group (L2, L3, L4, L5, L6) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the first lens group, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42); and
at least one diffractive optical element (101) in optical communication with at least one of the first lens group and the second lens group, the at least one diffractive optical element configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19, 26-27, and 30-31; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 8, L. 21-28; C. 8, L. 64 – C. 10, L. 14).
Regarding claim 10, Yasui teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (L1) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42);
at least one diffractive optical element (101) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Figs. 
at least a second lens group (L2, L3, L4, L5, L6) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42).
Regarding claim 17, Yasui teaches a lens system configured to mitigate the effects of chromatic aberration and thermal lensing for use with a high laser power density scanning system having, comprising:
a first lens group (L1) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42);
at least one diffractive optical element (101) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Figs. 1-4 and 17-19, 26-27, and 30-31; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 8, L. 21-28; C. 8, L. 64 – C. 10, L. 14); and
at least a second lens group (L2, L3, L4, L5, L6) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through, wherein the first lens group, at least one diffractive optical element, and the at least a second lens group cooperatively form a 
Regarding claim 2, Yasui teaches the lens system of claim 1, as above.
Yasui further teaches that the first lens group comprises a single refractive lens (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42).
Regarding claims 3 and 11, Yasui teaches the lens system of claims 1 and 10, respectively, as above.
Yasui further teaches a third lens group (L3) in optical communication with the second lens group, the third lens group comprising one or more refractive optical elements therein; a fourth lens (L4) group in optical communication with the third lens group, the fourth lens group comprising one or more refractive optical elements therein; a fifth lens group (L5) in optical communication with the fourth lens group, the fifth lens group comprising one or more refractive optical elements therein; and at least a sixth lens group (L6) in optical communication with the fifth lens group, the at least a sixth lens group comprising one or more refractive optical elements therein (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 10, L. 15-24).
Regarding claim 4, Yasui in view of McIntyre teaches the lens system of claim 3, as above.
Yasui further teaches that the at least one diffractive optical element is positioned within the lens system between the first lens group and the second lens group (See e.g. Figs. 1-4 and 17-19; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 10, L. 15-24).
Regarding claims 7, 14, and 18, Yasui teaches the lens system of claims 1, 10, and 17, respectively, as above.
Yasui further teaches that the at least one diffractive optical element comprises at least one kinoform lens (See e.g. Figs. 1-4 and 17-19, 26-27, and 30-31; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 8, L. 21-28; C. 8, L. 64 – C. 10, L. 14).
Regarding claims 8 and 15, Yasui teaches the lens system of claims 1 and 10, respectively, as above.
Yasui further teaches that the at least one diffractive optical element comprises at least one lens body having one or more diffractive microstructures formed thereon (See e.g. Figs. 1-4 and 17-19, 26-27, and 30-31; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 8, L. 21-28; C. 8, L. 64 – C. 10, L. 14).
Regarding claims 9 and 16, Yasui teaches the lens system of claims 1 and 10, respectively, as above.
Yasui further teaches that the at least one diffractive optical element comprises at least one lens body having one or more blazed diffractive microstructures formed thereon (See e.g. Figs. 1-4 and 17-19, 26-27, and 30-31; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 8, L. 21-28; C. 8, L. 64 – C. 10, L. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 11-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wunderlich et al. (U.S. Patent No. 8,879,171; hereinafter – “Wunderlich”).
Regarding claims 3 and 11, Wu teaches the lens system of claims 1 and 10, respectively, as above.
Wu further teaches a third lens group (See e.g. Fig. 2a: third lens element) in optical communication with the second lens group, the third lens group comprising one or more refractive optical elements therein; a fourth lens (See e.g. Fig. 2a: fourth lens element) group in optical communication with the third lens group, the fourth lens group comprising one or more refractive optical elements therein; a fifth lens group (See e.g. Fig. 2a: fifth lens element) in optical communication with the fourth lens group, the fifth lens group comprising one or more refractive optical elements therein; and at least a sixth lens group (L6) in optical communication with the fifth lens group, the at least a sixth lens group comprising one or more refractive optical elements therein (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “the hybrid refractive/diffractive achromatized telecentric fθ lens with four refractive elements and one diffractive element”).
Wu fails to explicitly disclose at least a sixth lens group in optical communication with the fifth lens group, the at least a sixth lens group comprising one or more refractive optical elements therein.
However, Wunderlich teaches a color-corrected f-theta objective for laser material processing comprising a first lens group (L1); a second lens group (L2); a third lens group (L3) in optical 
Wunderlich teaches this sixth lens element “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW” (C. 2, L. 29-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Wu with the sixth lens element of Wunderlich “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW,” as in Wunderlich (C. 2, L. 29-33).
Regarding claim 4, Wu in view of Wunderlich teaches the lens system of claim 3, as above.
Wu further teaches that the at least one diffractive optical element is positioned within the lens system between the first lens group and the second lens group (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “Setting the binary surface on the planar side of the plane-convex lens, and making optimization on chromatic aberrations”).
Regarding claims 5 and 12, Wu in view of Wunderlich teaches the lens system of claims 3 and 11, respectively, as above.

However, Wunderlich further teaches that at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, and sixth lens group, is manufactured from fused silica (C. 3, L. 45 – C. 4, L. 3).
Wunderlich teaches using fused silica as a desired material as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” (C. 3, L. 45 – C. 4, L. 3) in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW” (C. 2, L. 29-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Wu with the fused silica of Wunderlich as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW,” as taught by Wunderlich (C. 2, L. 29-33; C. 3, L. 45 – C. 4, L. 3), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 6, Wu in view of Wunderlich teaches the lens system of claim 5, as above.
Wu further teaches that the at least one diffractive optical element is formed on at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, sixth lens group (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “Setting the binary surface on the planar side of the plane-convex lens, and making optimization on chromatic aberrations”).
Regarding claim 13, Wu in view of Wunderlich teaches the lens system of claim 5, as above.
Wu further teaches that the at least one diffractive optical element is formed on at least one of the first lens group and second lens group (See e.g. Fig. 2a; Pages 272-274: Design of the hybrid diffractive/refractive fθ lens: “Setting the binary surface on the planar side of the plane-convex lens, and making optimization on chromatic aberrations”).
Regarding claim 19, Wu teaches the lens system of claim 17, as above.
Wu fails to explicitly disclose that the first lens group, at least one diffractive optical element, and at least a lens group are manufactured from fused silica.
However, Wunderlich teaches a color-corrected f-theta objective for laser material processing comprising a first lens group (L1); a second lens group (L2); a third lens group (L3) in optical communication with the second lens group, the third lens group comprising one or more refractive optical elements therein; a fourth lens (L4) group in optical communication with the third lens group, the fourth lens group comprising one or more refractive optical elements therein; a fifth lens group (L5) in optical communication with the fourth lens group, the fifth lens group comprising one or more refractive optical elements therein; and at least a sixth lens group (L6) in optical communication with the fifth lens group, the at least a sixth lens group comprising one or more refractive optical elements therein wherein at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, and sixth lens group, is manufactured from fused silica (C. 3, L. 45 – C. 4, L. 3).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Wu with the fused silica of Wunderlich as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW,” as taught by Wunderlich (C. 2, L. 29-33; C. 3, L. 45 – C. 4, L. 3), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 1-4, 7-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (U.S. Patent No. 5,404,247; hereinafter – “Cobb”) in view of McIntyre.
Regarding claim 1, Cobb teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (L1) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens 
at least a second lens group (L2) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the first lens group, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 1-2; C. 3, L. 28-61).
Cobb fails to explicitly disclose at least one diffractive optical element in optical communication with at least one of the first lens group and the second lens group, the at least one diffractive optical element configured to transmit the at least one high average laser power density signal there through.
However, McIntyre teaches an optical scanning system with diffractive optics comprising a first lens group (34, 34a), a second lens group (35, 35a) and at least one diffractive optical element (39, 42, 42a) in optical communication with at least one of the first lens group and the second lens group, the at least one diffractive optical element configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified” (C. 14, L. 37-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Cobb with the diffractive optical element of McIntyre to “provide correction of astigmatic and also chromatic aberration of the scanning beam” which is attained “without the need for additional lens element or lens materials” and such that 
Regarding claim 10, Cobb teaches a lens system for use with a high laser power density scanning system, comprising:
a first lens group (L1) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 1-2; C. 3, L. 28-61); and
at least a second lens group (L2) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through (See e.g. Figs. 1-2; C. 3, L. 28-61).
Cobb fails to explicitly disclose at least one diffractive optical element in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through.
However, McIntyre teaches an optical scanning system with diffractive optics comprising a first lens group (34, 34a), a second lens group (35, 35a) and at least one diffractive optical element (39, 42, 42a) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Cobb with the diffractive optical element of McIntyre to “provide correction of astigmatic and also chromatic aberration of the scanning beam” which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified,” as in McIntyre (C. 4, L. 1-16; C. 14, L. 37-48).
Regarding claim 17, Cobb teaches a lens system configured to mitigate the effects of chromatic aberration and thermal lensing for use with a high laser power density scanning system having, comprising:
a first lens group (L1) having one or more refractive optical elements therein, the first lens group in optical communication with at least one high average power laser scanning system, the first lens group configured to transmit at least one high average laser power density signal there through (See e.g. Figs. 1-2; C. 3, L. 28-61); and
However, McIntyre teaches an optical scanning system with diffractive optics comprising a first lens group (34, 34a), a second lens group (35, 35a) and at least a second lens group (L2) having one or more refractive optical elements therein, the second lens group in optical communication with the at least one high average power laser scanning system via the at least one diffractive optical element, the second lens group configured to transmit the at least one high average laser power density signal there through, wherein the first lens group and the at least a second lens group cooperatively form a telecentric lens system configured to output one or more small illumination spots on a flat imaging plane or surface (See e.g. Figs. 1-2; C. 2, L. 44-52; C. 3, L. 28-61).

at least one diffractive optical element (39, 42, 42a) in optical communication with the first lens group and configured to receive the at least one high average laser power density signal from the first lens group and transmit the at least one high average laser power density signal there through (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified” (C. 14, L. 37-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Cobb with the diffractive optical element of McIntyre to “provide correction of astigmatic and also chromatic aberration of the scanning beam” which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified,” as in McIntyre (C. 4, L. 1-16; C. 14, L. 37-48).
Regarding claim 2, Cobb in view of McIntyre teaches the lens system of claim 1, as above.
Cobb further teaches that the first lens group (L1) comprises a single refractive lens (See e.g. Figs. 1-2; C. 3, L. 28-61).
Additionally, McIntyre further teaches that the first lens group comprises a single refractive lens (34, 34a) (See e.g. Figs. 4 and 13; C. 5, L. 63 – C. 6, L. 54; C. 12, L. 65 – C. 13, L. 13).
Regarding claims 3 and 11, Cobb in view of McIntyre teaches the lens system of claims 1 and 10, respectively, as above.
Cobb further teaches a third lens group (L3) in optical communication with the second lens group, the third lens group comprising one or more refractive optical elements therein; a fourth lens (L4) group in optical communication with the third lens group, the fourth lens group comprising one or more refractive optical elements therein; a fifth lens group (L5) in optical communication with the fourth lens group, the fifth lens group comprising one or more refractive optical elements therein; and at least a sixth lens group (L6) in optical communication with the fifth lens group, the at least a sixth lens group comprising one or more refractive optical elements therein (See e.g. Figs. 1-2; C. 3, L. 28-61).
Regarding claim 4, Cobb in view of McIntyre teaches the lens system of claim 3, as above.
Cobb fails to explicitly disclose that the at least one diffractive optical element is positioned within the lens system between the first lens group and the second lens group.
However, McIntyre further teaches that the at least one diffractive element (42, 42a) is positioned within the lens system between the first lens group (34, 34a) and the second lens group (35, 35a) (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified” (C. 14, L. 37-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Cobb with the diffractive optical element of McIntyre to “provide correction of astigmatic and also chromatic aberration of the scanning beam” which is attained “without the need for additional lens element or lens materials” and such that 
Regarding claims 7, 14, and 18, Cobb in view of McIntyre teaches the lens system of claims 1, 10, and 17, respectively, as above.
Cobb fails to explicitly disclose that the at least one diffractive optical element comprises at least one kinoform lens.
However, McIntyre further teaches that the at least one diffractive optical element comprises at least one kinoform lens (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified” (C. 14, L. 37-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Cobb with the diffractive optical element of McIntyre to “provide correction of astigmatic and also chromatic aberration of the scanning beam” which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified,” as in McIntyre (C. 4, L. 1-16; C. 14, L. 37-48).
Regarding claims 8 and 15, Cobb in view of McIntyre teaches the lens system of claims 1 and 10, respectively, as above.
Cobb fails to explicitly disclose that the at least one diffractive optical element comprises at least one lens body having one or more diffractive microstructures formed thereon.

McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified” (C. 14, L. 37-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Cobb with the diffractive optical element of McIntyre to “provide correction of astigmatic and also chromatic aberration of the scanning beam” which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified,” as in McIntyre (C. 4, L. 1-16; C. 14, L. 37-48).
Regarding claims 9 and 16, Cobb in view of McIntyre teaches the lens system of claims 1 and 10, respectively, as above.
Cobb fails to explicitly disclose that the at least one diffractive optical element comprises at least one lens body having one or more blazed diffractive microstructures formed thereon.
However, McIntyre further teaches that the at least one diffractive optical element comprises at least one lens body having one or more blazed diffractive microstructures formed thereon (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
McIntyre teaches this diffractive optical element to “provide correction of astigmatic and also chromatic aberration of the scanning beam” (C. 4, L. 1-16) which is attained “without the need for additional lens element or lens materials” and such that “correction of other aberrations, including spherical aberration and coma, may also be simplified” (C. 14, L. 37-48).
.
Claims 5-6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui or Cobb in view of McIntyre as applied to claims 3, 10, and 17, respectively above, and further in view of Wunderlich.
Regarding claims 5 and 12, Yasui and Cobb in view of McIntyre each teaches the lens system of claims 3 and 11, respectively, as above.
Yasui, Cobb, and McIntyre fail to explicitly disclose that at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, sixth lens group, and diffractive optical element is manufactured from fused silica.
However, Wunderlich further teaches that at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, and sixth lens group, is manufactured from fused silica (C. 3, L. 45 – C. 4, L. 3).
Wunderlich teaches using fused silica as a desired material as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” (C. 3, L. 45 – C. 4, L. 3) in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW” (C. 2, L. 29-33).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 6, Yasui in view of Wunderlich and Cobb in view of McIntyre and Wunderlich each teaches the lens system of claim 5, as above.
Yasui further teaches that the at least one diffractive optical element is formed on at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, sixth lens group (See e.g. Figs. 1-4 and 17-19, 26-27, and 30-31; C. 3, L. 37 – C. 4, L. 2; C. 4, L. 26-42; C. 8, L. 21-28; C. 8, L. 64 – C. 10, L. 14).
Additionally, McIntyre further teaches that the at least one diffractive optical element is formed on at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, sixth lens group (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
Regarding claim 13, Yasui in view of Wunderlich and Cobb in view of McIntyre and Wunderlich each teaches the lens system of claim 5, as above.

Additionally, McIntyre further teaches that the at least one diffractive optical element is formed on at least one of the first lens group and second lens group (See e.g. Figs. 4 and 13; C. 5, L. 48 – C. 6, L. 54; C. 7, L. 4-33; C. 12, L. 65 – C. 13, L. 13; C. 14, L. 31-48).
Regarding claim 19, Yasui and Cobb in view of McIntyre each teaches the lens system of claim 17, as above.
Yasui, Cobb, and McIntyre fail to explicitly disclose that the first lens group, at least one diffractive optical element, and at least a lens group are manufactured from fused silica.
However, Wunderlich teaches a color-corrected f-theta objective for laser material processing comprising a first lens group (L1); a second lens group (L2); a third lens group (L3) in optical communication with the second lens group, the third lens group comprising one or more refractive optical elements therein; a fourth lens (L4) group in optical communication with the third lens group, the fourth lens group comprising one or more refractive optical elements therein; a fifth lens group (L5) in optical communication with the fourth lens group, the fifth lens group comprising one or more refractive optical elements therein; and at least a sixth lens group (L6) in optical communication with the fifth lens group, the at least a sixth lens group comprising one or more refractive optical elements therein wherein at least one of the first lens group, second lens group, third lens group, fourth lens group, fifth lens group, and sixth lens group, is manufactured from fused silica (C. 3, L. 45 – C. 4, L. 3).
Wunderlich teaches using fused silica as a desired material as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” (C. 3, L. 45 – C. 4, L. 3) in order “to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Yasui or Cobb with the fused silica of Wunderlich as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW,” as taught by Wunderlich (C. 2, L. 29-33; C. 3, L. 45 – C. 4, L. 3), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Wunderlich.
Regarding claim 19, McIntyre teaches the lens system of claim 17, as above.
McIntyre fails to explicitly disclose that the first lens group, at least one diffractive optical element, and at least a lens group are manufactured from fused silica.
However, Wunderlich teaches a color-corrected f-theta objective for laser material processing comprising a first lens group (L1); a second lens group (L2); a third lens group (L3) in optical communication with the second lens group, the third lens group comprising one or more refractive optical elements therein; a fourth lens (L4) group in optical communication with the third lens group, the fourth lens group comprising one or more refractive optical elements therein; a fifth lens group (L5) 
Wunderlich teaches using fused silica as a desired material as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” (C. 3, L. 45 – C. 4, L. 3) in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW” (C. 2, L. 29-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of McIntyre with the fused silica of Wunderlich as it has “only a low absorption for the wavelength range mentioned, and as a result the individual lenses L1-L6 heat up only slightly” in order “to influence the temperature-related changes of the properties of the F-theta objective and thus stabilize the F-theta objective with respect to thermal influences” in order “to provide an F-theta objective which is color-corrected for a chromatically broadband high-power laser radiation in the range of 1065-1075 nm and is thermally stable with respect to a laser output of more than 1 kW,” as taught by Wunderlich (C. 2, L. 29-33; C. 3, L. 45 – C. 4, L. 3), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aslanov et al. (U.S. PG-Pub No. 2019/0187416) teaches an f-theta lens having diffractive optical element reading on the claimed invention.
Kimura (U.S. Patent Nos. 7,149,016 and 6,927,917) teaches an optical element and scanning optical system having a lens system with a diffractive optical element.
Iizuka (U.S. Patent No. 6,731,417) teaches a scanning optical system with a similar diffractive optical element.
Takeuchi (U.S. PG-Pub No. 2003/0174374) teaches a scanning optical system comprising a diffractive optical element with lens groups.
Toyoda (U.S. Patent No. 6,215,574) teaches a scanning optical device with a similar lens configuration.
Ishibe et al. (U.S. Patent No. 6,067,106) teaches a scanning optical apparatus having multiple lenses and a diffractive optical element.
DeJager (U.S. Patent No. 5,111,325) teaches an f-theta lens with six lenses of a similar configuration.
Araki (NPL titled: “Development of F-theta lens for printed wiring board processing”) teaches an F-theta objective with refractive and diffractive elements.
Fuse et al. (NPL titled: “Diffractive/refractive hybrid f-theta lens for laser drilling of multilayer printed circuit boards”) teaches a lens system with refractive and diffractive elements provided in a scanning system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896